              Case 5:21-cv-00076-EEF-KDM Document 8-2 Filed 07/15/21 Page 1 of 2 PageID #: 29




(https://www.sos.la.gov/Pages/default.aspx)
                                              Search for Louisiana Business Filings

      Search Disclaimer    Search Instructions


      * indicates required fields




                                                                                                                           GET HELP
                                                   Active records are shown in Bold.
      Total Results: 23
      Name                                                 Type                                   City          Detail
      USA TRUCK, INC.                                      Business Corporation (Non-Louisiana)   WILMINGTON     Details
      USA TRUCK REPAIR, INC.                               Business Corporation                   RAYVILLE       Details
                                                                                                  BATON
      USA TRUCKING ASSOCIATION                             Non-Profit Corporation                                Details
                                                                                                  ROUGE
      USA TRUCKSTOP, INC.                                  Business Corporation                   CALHOUN        Details
      USA TRUCKSTOP INC. DBA 103 BINGO                     Trade Name                             CALHOUN        Details
      USA AUTO TRUCK CENTER                                Trade Name                             JONESVILLE     Details
      USA AUTO TRUCK PLAZA                                 Trade Name                             JONESVILLE     Details
      USA AUTO TRUCK STOP                                  Trade Name                             JONESVILLE     Details
                                                                                                  NEW
      USA 1 TRUCKING LLC                                   Limited Liability Company                             Details
                                                                                                  ORLEANS
      BALTODANO USA TRUCKING LLC                           Limited Liability Company              BRIDGE CITY    Details
                                                                                                  BATON
      CHAMP USA TRUCKING LLC                               Limited Liability Company                             Details
                                                                                                  ROUGE
                                                           Limited Liability Company (Non-
      DAIMLER TRUCK FINANCIAL SERVICES USA LLC                                                    WILMINGTON     Details
                                                           Louisiana)
                                                                                                  BATON
      DIESEL TRUCKMOUNTS, USA                              Trade Name                                            Details
                                                                                                  ROUGE
      KA-SE TRUCKING USA INC.                              Business Corporation (Non-Louisiana)   QUEENS         Details
      LAFFERTY INDUSTRIAL FORK TRUCKS USA,
                                                           Business Corporation                   BROUSSARD      Details
      INC.
      LAMARQUE FORD'S TRUCKLAND USA                        Trade Name                             KENNER         Details
      RONNIE LAMARQUE'S TRUCKLAND USA                      Trade Name                             KENNER         Details
      TRUCK STUFF USA LLC.                                 Trade Name                             BAKER          Details
      TRUCK STUFF USA, L.L.C.                              Limited Liability Company              BAKER          Details
                                                                                                  BATON
      TRUCK STUFF USA, L.L.C.                              Previous Name                                         Details
                                                                                                  ROUGE
      TRUCK STUFF USA                                      Trade Name                             PRIDE          Details
      TRUCKLAND USA                                        Trade Name                             KENNER         Details
      TRUCKLOAD USA, INC.                                  Business Corporation (Non-Louisiana)   WILMINGTON     Details


                                                  New Search      View Shopping Cart
                                                                                             EXHIBIT A
                                                 © 2021 Louisiana Department of State
Case 5:21-cv-00076-EEF-KDM Document 8-2 Filed 07/15/21 Page 2 of 2 PageID #: 30




                                                                                  GET HELP
